Citation Nr: 0733666	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 
20 percent for residuals of an umbilical hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from June to September 1993 and also had active 
service from January 1994 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for a 
disability evaluation greater than 10 percent for hearing 
loss and for a (compensable) disability evaluation for 
residuals of an umbilical hernia.  He perfected a timely 
appeal on both of these claims in March 2004 and a requested 
a Travel Board hearing.

In a June 2005 rating decision, the RO granted the veteran's 
claim for a (compensable) disability evaluation for residuals 
of an umbilical hernia, assigning a 20 percent rating 
effective March 5, 2003, and granted a claim for service 
connection for a painful scar as secondary to service-
connected residuals of an umbilical hernia, assigning a 
10 percent evaluation effective June 22, 2005.  Because the 
increased rating assigned to the veteran's service-connected 
residuals of an umbilical hernia is not the maximum rating 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Travel Board hearing was held at the RO on the veteran's 
claims before the undersigned Acting Veterans Law Judge in 
March 2007.  In a written statement received at this hearing, 
and in a statement made on the record during the hearing, the 
veteran withdrew his appeal for a disability evaluation 
greater than 10 percent for hearing loss.  See 38 C.F.R. 
§ 20.704.  

The veteran testified at his Travel Board hearing in March 
2007 that he was experiencing bowel leakage secondary to his 
service-connected residuals of an umbilical hernia.  
Accordingly, a claim for service connection for bowel leakage 
as secondary to service-connected residuals of an umbilical 
hernia is referred to the RO for adjudication.

The issue of entitlement to an increased rating for the 
service-connected residuals of an umbilical hernia on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

The veteran's residuals of an umbilical hernia include 
subjective complaints of pain, an intermittent need to wear a 
support belt, and tenderness at the repair site; there is no 
clinical evidence that the veteran's umbilical hernia has 
recurred, that it is large, or that it is not well supported 
by a belt under ordinary conditions.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 20 
percent for residuals of an umbilical hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003. The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also generally asked to submit 
evidence and/or information in his possession to VA.  

Given that the claim for increase is being denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Rating for Residuals of an Umbilical Hernia

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, as in this case, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

Under DC 7339, a 20 percent evaluation is available for a 
small hernia, not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of the abdominal wall and indications 
for a supporting belt.  A higher evaluation of 40 percent is 
available for a large hernia that is not well supported by a 
belt under ordinary conditions.  Finally, the maximum 
disability evaluation of 100 percent is available for a 
massive, persistent hernia accompanied by severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.  38 C.F.R. § 4.114, DC 7339.

In this case, the veteran's residuals of an umbilical hernia 
are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.114, DC 7339 (2007).  

The post-service medical evidence shows that, on private 
computerized tomography (CT) scan of the veteran's abdomen in 
February 2003, there was no definite evidence of an umbilical 
hernia detected.

On VA digestive condition examination in May 2003, the 
veteran complained of continued increasing pain in the 
umbilical region and in the central part of the abdomen that 
was not related to nausea or vomiting.  His history included 
3 in-service hernia repairs.   Physical examination showed 
that the veteran was using a belt over his abdomen, 
tenderness on deep pressure below the umbilicus and also over 
the central abdominal region, no evidence of hernia or 
ventral hernia.  The VA examiner commented that, although the 
veteran reported using a truss without much benefit, the 
examiner did not know why the veteran was using a truss 
because he had no recurrence of the hernia.  The VA examiner 
stated that the main finding was just mild tenderness on deep 
pressure over and below the umbilical area and over the well-
healed surgical scar.  The diagnosis was status-post 
umbilical hernia with residuals - fascitis and no recurrence.

On VA stomach, duodenum and peritoneal adhesions examination 
later in May 2003, the veteran complained of continued pain 
over the umbilical region.  He denied vomiting, diarrhea, 
constipation, or colic and had normal bowel movement.  He 
reported using an abdominal support and had continuous dull 
aching type pain.  Physical examination showed no hernias, no 
recurrence, a well-healed, slightly tender, non-disfiguring 
scar below the umbilicus, mild tenderness on deep pressure 
over the umbilical region and below the umbilical area, no 
evidence of any recurrence of hernia.  The diagnosis was 
status-post umbilical hernia repair residuals - fascitis.

Following VA outpatient treatment in July 2003, the 
assessment included status-post umbilical hernia with 
residuals.  The veteran complained of periumbilical pain on 
VA outpatient treatment in September 2003.  His history 
included 3 umbilical hernia repairs.  He reported that his 
pain was affecting his quality of life concerning his ability 
to exercise and his sex life with his wife.  He used an 
abdominal binder with some relief.  Physical examination 
showed tenderness to deep palpation in the periumbilical 
area, no hernia.  The assessment was periumbilical pain 
status-post umbilical hernia repair.

On VA outpatient treatment in December 2003, the veteran 
complained of chronic pain in the periumbilical area since 
3 umbilical hernia repair surgeries in 1994-1995.  He 
described his pain as stinging, sharp, and shooting and 
associated with tingling and numbness in the periumbilical 
area.  He denied any other abdominal pain and denied 
radiation of his periumbilical pain.  His pain was 5-6/10 in 
severity and wearing an abdominal binder helped reduce his 
pain and enabled him to work in his current job at the postal 
service.  Physical examination showed a surgical scar just 
below the umbilicus site of the abdominal herniorrhaphy which 
was uncomfortable to palpation with a well localized spot at 
the bottom part of its midlevel that was tender to touch and 
reproduced the sharp and shooting pain that the veteran 
complained of in the periumbilical area.  There was no 
evidence of inguinal hernias.  The assessment was surgical 
scar neuroma and mononeuritis of unspecified site.

On VA neurology consult in September 2004, the veteran 
complained of intractable periumbilical discomfort with waves 
of abdominal cramping, described as severe abdominal spasms, 
not associated with nausea or vomiting.  He was unable to 
perform any exercises, including sit-ups, sexual intercourse, 
or any weigh lifting, due to constant discomfort around the 
umbilicus.  He described an occasional knotting or spasm 
sensation 2-3 times per month that was significant enough to 
stop any activity and involved weakness of the limbs and 
spasms of the arms or legs.  The VA examiner stated that an 
abdominal ultrasound in September 2003 did not suggest any 
obvious abnormality of the gallbladder.  The VA examiner also 
reviewed the veteran's electronic medical records.  This 
examiner concluded that there was no clear cause for the 
veteran's reported abdominal spasms and the veteran's 
abdominal examination was benign without an obvious trigger 
in the umbilicus.

On VA general surgery consult in October 2004, the veteran 
complained of an aching constant pain that intensified with 
straining around his umbilicus and muscle spasms with no 
provocation in the mid-line region.  He used an abdominal 
brace which provided some relief.  Physical examination 
showed that the veteran's abdominal pain was not reproduced 
on palpation.  The assessment was a 9-year history of 
abdominal pain.

The veteran complained of pain in the umbilical area that was 
7/10 in intensity on VA examination in October 2004.  
Physical examination showed no demonstrable recurrent hernia 
with valsalva and a well-healed non-tender umbilical scar.  
The VA examiner stated, "There is no objective need for a 
belt for his hernia as his hernia is not recurrent and it 
should have minimal effect on his pain."  The diagnosis was 
pain in the umbilicus, status-post surgical repair of 
umbilical hernia times 3.

The veteran complained of persistent pain since the onset of 
an umbilical hernia in 1994.  He used a support brace which 
covered the abdominal area and offered him support and caused 
less pain.  The VA examiner reviewed the veteran's claims 
file.  Physical examination showed a well-healed non-tender 
surgical scar, tenderness on deep palpation of the umbilical 
hernia repair site without swelling or erythema.  There was 
no recurrence of an umbilical hernia.  The veteran wore a 
support belt on an intermittent basis.  There were no 
residuals.  The impression was recurrent umbilical hernia 
with surgical repair on 3 different occasions with 
limitations such as lifting and exercise and work limitation 
with limited duty status for the past 1-11/2 years.  

A review of the veteran's VA vocational rehabilitation file 
shows that his vocational rehabilitation program was 
discontinued after the veteran stopped participating in it.

The Board finds that the preponderance of the evidence is 
against a disability evaluation greater than 20 percent for 
residuals of an umbilical hernia.  The medical evidence 
demonstrates that, throughout the appeal period, there has 
been no recurrence of the veteran's umbilical hernia.  
Although the veteran continued to wear a support belt, the VA 
examiner concluded in October 2004 that there was no 
objective need for him to do so since his hernia had not 
recurred and wearing a support belt would have a minimal 
effect on his residual pain.  There is no clinical evidence 
that the veteran's residuals of an umbilical hernia are not 
well supported by a belt under ordinary conditions or that 
his hernia was massive, persistent, or manifested by severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  At the veteran's most recent VA 
examination in June 2005, the only objective residual of an 
umbilical hernia noted on physical examination of the veteran 
was tenderness on deep palpation of the umbilical hernia 
repair site.

The Board has considered the veteran's claim for an increased 
rating for his residuals of an umbilical hernia under all 
appropriate diagnostic codes.  The veteran is assigned a 
separate 10 percent disability rating for his umbilical 
hernia repair surgical scar, although it was non-tender, 
superficial, stable, and well-healed on VA examination in 
June 2005.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In summary, the currently assigned 
20 percent evaluation for residuals of an umbilical hernia 
takes into account the veteran's continuing subjective 
complaints of pain.  Hence, an increased rating on a 
schedular basis is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of an umbilical hernia, 
currently rated as 20 percent disabling, is denied.


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
veteran testified at his March 2007 Travel Board hearing that 
he wore an abdominal support belt 3-4 hours per day 7 days a 
week, experienced abdominal pain 4 to 5 times a day, and was 
currently unemployed.  A March 2006 functional capacity 
evaluation also showed that the veteran reported a 
significant increase in reported abdominal pain from 4-5/10 
to 7/10 following dynamic lifting and job simulated tasks.  
In such circumstances, the Board finds that the criteria for 
submission to the Director, Compensation and Pension Service, 
to determine whether an extraschedular rating for the 
residuals of an umbilical hernia is warranted.  38 C.F.R. § 
3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v.  Brown, 8 Vet. App. 218 (1995).

VA should send the veteran appropriate notice and advise him 
that under 38 C.F.R. § 3.321(b) the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Accordingly, the case is 
REMANDED for the following action:

1.  Send the veteran appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an extraschedular disability 
rating and effective date for his 
service-connected residuals of an 
umbilical hernia.  The veteran should be 
notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records and 
statements from his employer, coworkers, 
health care providers, family, and 
friends who have observed the effects of 
his umbilical hernia residuals on his 
ability to operate successfully in a work 
environment.

2.  After completion of any other 
development indicated by the state of the 
record, adjudicate the matter of 
entitlement to an extraschedular rating 
for the veteran's residuals of an 
umbilical hernia, on an extraschedular 
rating basis.  Should submission of the 
matter to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service under 38 C.F.R. 
§ 3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


